Opinion by
Mr. Justice Potteb,
This is an appeal from the assessment of a mercantile license tax. From the facts as set forth in the case stated for the decision of the court below, it appears that the defendant is engaged in the business of purchasing cattle, slaughtering them, and selling the beef and other products obtained from the slaughtered animals. The sales are made only to dealers in, and vendors of the beef and other products. The court below held that under the facts as stated, the defendant was properly assessed for a mercantile license tax, and is liable for the payment thereof, and judgment was therefore entered against it accordingly.
From our review of the record, we are unable to see how the court below could have reached any other conclusion, than that defendant is a dealer in, and vendor of goods and merchandise. It buys cattle, which are for it the raw material, and it converts that material into forms and sizes suitable for the market which it supplies, and it then sells the material, as merchandise, to others who vend, and deal at retail in the same products. It buys material, to sell again, and therefore comes within the proper definition of a dealer, as the term is used in the Act of May 2,1899, P. L. 184, under which the mer*608cantile license tax is imposed. It subjects tbe material which it buys to certain manipulations, but those are not such as to properly constitute it a manufacturing corporation. This was decided in the case of Com. v. Consolidated Dressed Beef Co., 242 Pa. 163. Nor does the defendant make sale of that which it raises upon its own premises, as in the case of a farmer who sells his own cattle, raised upon his farm. The defendant carries on a business properly termed as merchandising, and a large one at that. It would be difficult to find a better example of a dealer or vendor of merchandise, upon a large scale. Defendant buys for the sole purpose of selling again, that which it has purchased. We think the learned court below was clearly right in holding that the defendant company was liable to assessment as a wholesale vendor of merchandise, and judgment was therefore properly entered against the defendant, upon the case stated.
The assignments of error are overruled, and the judgment is affirmed.